Matter of Buckingham (2020 NY Slip Op 06436)





Matter of Buckingham


2020 NY Slip Op 06436


Decided on November 12, 2020


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: November 12, 2020

PM-145-20

[*1]In the Matter of Stephen Ronald Buckingham, an Attorney. (Attorney Registration No. 2369494.)

Calendar Date: November 9, 2020

Before: Egan Jr., J.P., Mulvey, Aarons, Pritzker and Colangelo, JJ.


Stephen Ronald Buckingham, Montclair, New Jersey, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Stephen Ronald Buckingham was admitted to practice by this Court in 1990 and lists a business address in Roseland, New Jersey with the Office of Court Administration. Buckingham now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it defers to this Court's discretion on Buckingham's application.
Upon reading Buckingham's affidavit sworn to July 30, 2020 and filed August 17, 2020, and upon reading the November 6, 2020 correspondence in response by the Chief Attorney for AGC, and having determined that Buckingham is eligible to resign for nondisciplinary reasons, we grant his application and accept his resignation.
Egan Jr., J.P., Mulvey, Aarons, Pritzker and Colangelo, JJ., concur.
ORDERED that Stephen Ronald Buckingham's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Stephen Ronald Buckingham's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Stephen Ronald Buckingham is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Buckingham is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Stephen Ronald Buckingham shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.